             Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 1 of 45


 1    SEYFARTH SHAW LLP
      Mark P. Grajski (SBN 178050)
 2    mgrajski@seyfarth.com
      Lindsay S. Fitch (SBN 238227)
 3    lfitch@seyfarth.com
      400 Capitol Mall, Suite 2350
 4    Sacramento, California 95814-4428
      Telephone:     (916) 448-0159
 5    Facsimile:     (916) 558-4839

 6    Attorneys for Defendant
      COSTCO WHOLESALE CORPORATION
 7

 8
                                       UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11    KYLE BRAGER,                                            Case No.

12                       Plaintiff,                           DEFENDANT COSTCO WHOLESALE
                                                              CORPORATION’S NOTICE OF
13             v.                                             REMOVAL OF CIVIL ACTION TO THE
                                                              U.S. DISTRICT COURT
14    COSTCO WHOLESALE CORPORATION,
      a corporation; and DOES 1-25, inclusive,
15
                         Defendants.                          Complaint Filed: December 4, 2018
16

17

18

19            TO THE U.S. DISTRICT COURT FOR THE EASTERN DISTRICT OF CALIFORNIA
20   AND TO PLAINTIFF AND HIS ATTORNEY OF RECORD:

21            PLEASE TAKE NOTICE that Defendant Costco Wholesale Corporation (“Costco”) is filing this

22   Notice of Removal pursuant to 28 U.S.C. §§ 1332, 1441(a), and 1446, based on diversity of citizenship

23   jurisdiction, to effect the removal of the above-captioned action from the California Superior Court,

24   County of San Joaquin to the United States District Court for the Eastern District of California.

25   Removal is proper for the following reasons:

26   ///

27   ///

28   ///
                                                         1
                                       DEFENDANT’S NOTICE OF REMOVAL
     52701169v.1
             Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 2 of 45


 1   I.       BACKGROUND

 2                  1.      This removal involves an action that was filed in the Superior Court of the State

 3   of California, County of San Joaquin, entitled, “KYLE BRAGER, Plaintiff, v. COSTCO WHOLESALE

 4   CORPORATION and DOES 1-25, inclusive Defendants” (“Complaint”) designated San Joaquin County

 5   Superior Court Case No. STK-CV- UWT-2018-1511.

 6                  2.      Plaintiff Kyle Brager filed the Complaint on December 4, 2018.

 7                  3.      The Complaint alleges causes of action for (1) declaratory relief; (2) sexual

 8   orientation harassment in violation of Gov. Code. § 12940(j); (3) disability discrimination in violation of

 9   Gov. Code. § 12940(a); (4) Failure to accommodate in violation of Gov. Code. § 12940(m); (5) failure
10   to engage in the interactive process in violation of Gov. Code. § 12940(n); (6) failure to prevent

11   discrimination, harassment and retaliation in violation of Gov. Code. § 12940(k); (7) retaliation under

12   FEHA in violation of Gov. Code. § 12940(h) & (l); and (8) wrongful termination in violation of public

13   policy. (See Ex. 1, Complaint.)

14                  4.      Defendant denies the allegations and that it owes anything by the Complaint, but

15   treat the Complaint’s allegations as true for purposes of this Notice of Removal only.

16   II.      PROCEEDINGS IN STATE COURT

17                  5.      On December 4, 2018, Plaintiff served Costco’s agent for service with the

18   Summons, Complaint, Civil Case Cover Sheet, and the Notice of Case Management Conference in the

19   State Court Action. A true and correct copy of the Summons, Complaint, Civil Case Cover Sheet, and
20   the Notice of Case Management Conference is attached as Exhibit 1.

21                  6.      Costco answered the Complaint on January 4, 2019. A true and correct copy of

22   the Answer is attached hereto as Exhibit 2.

23                  7.      Exhibits 1 & 2 constitute all pleadings, process, and orders served on defendant,

24   and filed by defendant, in this action

25   III.     TIMELINESS OF REMOVAL

26                  8.      This notice of removal is timely filed as it is filed less than one year from the date

27   this action was commenced and within thirty days of service upon Costco of the Complaint or other

28   paper from which it could first be ascertained that the case is one which is or has become removable. 28
                                                          2
                                       DEFENDANT’S NOTICE OF REMOVAL
     52701169v.1
             Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 3 of 45


 1   U.S.C. § 1446(b); Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 119 S. Ct. 1322 (1999) (thirty-day

 2   deadline to remove commences upon service of the summons and complaint).

 3   IV.      DIVERSITY JURISDICTION

 4                   9.     This Court has original jurisdiction of this action under 28 U.S.C. § 1332(a)(1).

 5   As set forth below, this action is removable pursuant to the provisions of 28 U.S.C. § 1441(a) as the

 6   amount in controversy is in excess of $75,000.00, exclusive of interest and costs, and is between citizens

 7   of different states.

 8                   10.    Plaintiff is a citizen of California. Plaintiff is a resident and citizen of the State

 9   of California. For diversity purposes, a natural person is a “citizen” of the state in which he or she is
10   domiciled. Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). For purposes of

11   diversity of citizenship jurisdiction, citizenship is determined by the individual’s domicile at the time

12   that the lawsuit is filed. Armstrong v. Church of Scientology Int’l, 243 F.3d 546, 546 (9th Cir. 2000)

13   (citing Lew v. Moss, 797 F.2d 747, 750 (9th Cir. 1986)). A person’s domicile is the place he or she

14   resides with the intent to remain indefinitely. Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th

15   Cir. 2001). Residence is prima facie evidence of domicile. State Farm Mut. Auto Ins. Co. v. Dyer, 29

16   F.3d 514, 520 (10th Cir. 1994).

17                   11.    According to the Complaint, Plaintiff is a resident of the State of California.

18   (Compl., ¶ 1) The Complaint also alleges that Plaintiff worked for Costco in San Joaquin County,

19   California. (Id., ¶ 11.) The Complaint further alleges that the alleged wrongful conduct took place in the
20   County of San Joaquin, California. (Id.) Based on information from Plaintiff’s personnel file and

21   information submitted throughout the course of Plaintiff’s employment, Plaintiff has, without exception,

22   listed a California address as his current address, which demonstrates “an intent to remain” in California

23   and establishes his domicile in California. Neither Plaintiff nor Plaintiff’s counsel has provided a

24   different address or indicated that Plaintiff does not intend to remain domiciled in California. Plaintiff,

25   therefore, is, and has been at all times since this action commenced, a citizen of California.

26                   12.    Costco is a citizen of Washington. Costco is now, and was, at the time of the

27   filing of this action, a citizen of a state other than California within the meaning of 28 U.S.C. Section

28   1332(c)(1).
                                                          3
                                        DEFENDANT’S NOTICE OF REMOVAL
     52701169v.1
             Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 4 of 45


 1                   13.     Pursuant to 28 U.S.C. § 1332(c)(1), “a corporation shall be deemed to be a citizen

 2   of any State by which it has been incorporated and of the State where it has its principal place of

 3   business.” See also Davis v. HSBC Bank Nevada, N.A., 557 F.3d 1026, 1028 (9th Cir. 2009) (citing 28

 4   U.S.C. 1332(c)(1)). At all relevant times, Costco was, and still is, a Washington corporation with its

 5   principal place of business in Issaquah, Washington.

 6                   14.     The United States Supreme Court in The Hertz Corp. v. Friend held that a

 7   corporate entity’s “principal place of business” for determining its citizenship is its “nerve center”:

 8            We conclude that “principal place of business” is best read as referring to the place where
              a corporation’s officers direct, control, and coordinate the corporation’s activities. It is
 9            the place that Courts of Appeals have called the corporation’s “nerve center.” And in
              practice it should normally be the place where the corporation maintains its
10            headquarters -- provided that the headquarters is the actual center of direction, control,
              and coordination, i.e., the “nerve center” ....
11

12   559 U.S. 77, 92-93 (2010) (emphasis added).

13                   15.     Costco’s “nerve center” is in Washington because Issaquah, Washington, is the

14   site of Costco’s corporate headquarters and executive offices, where Costco’s high-level officers direct,

15   control, and coordinate Costco’s activities. Accordingly, Costco is a citizen of the State of Washington.

16                   16.     Doe Defendants Are Disregarded. The presence of Doe defendants in this case

17   has no bearing on diversity of citizenship for removal. 28 U.S.C. § 1441(a) (“For purposes of removal

18   under this chapter, the citizenship of defendants sued under fictitious names shall be disregarded.”).

19   Pursuant to 28 U.S.C. § 1441(a), the residence of fictitious and unknown defendants should be
20   disregarded for purposes of establishing removal jurisdiction under 28 U.S.C. § 1332. Fristoe v.

21   Reynolds Metals Co., 615 F.2d 1209, 1213 (9th Cir. 1980) (unnamed defendants are not required to join

22   in a removal petition). Thus, the existence of the naming of Doe defendants 1 through 25, inclusive,

23   does not deprive this Court of jurisdiction.

24   V.       AMOUNT IN CONTROVERSY

25                   17.     While Costco denies any liability as to Plaintiff’s claims, the amount in

26   controversy requirement is satisfied because “it is more likely than not” that the amount exceeds the

27   jurisdictional minimum of $75,000.00. See Sanchez v. Monumental Life Ins., 102 F.3d 398, 404 (9th

28   Cir. 1996). The jurisdictional amount may be determined from the face of the complaint. Singer v.
                                                          4
                                        DEFENDANT’S NOTICE OF REMOVAL
     52701169v.1
             Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 5 of 45


 1   State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997). However, as explained by the Ninth

 2   Circuit, “the amount-in-controversy inquiry in the removal context is not confined to the face of the

 3   complaint.” Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004) (finding that the Court may

 4   consider facts presented in the removal petition). A plaintiff cannot evade federal jurisdiction by

 5   alleging that the amount in controversy falls below the jurisdictional minimum. Standard Fire Ins. Co.

 6   v. Knowles, 133 S.Ct. 1345, 1350 (2013); Rodriguez v. AT&T Mobility Serv. LLC, 728 F.3d 975, 978-82

 7   (9th Cir. 2013).

 8                  18.     Plaintiff alleges eight claims for relief arising out of purported sexual harassment

 9   and disability discrimination. Plaintiff seeks general damages, special damages/lost wages, lost benefits,
10   punitive damages, attorneys’ fees, and costs. (See Compl. at Prayer, ¶¶ 1–10.) In determining the

11   amount in controversy, the Court must consider the aggregate of general damages, special damages,

12   punitive damages, and attorneys’ fees. Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1156 (9th Cir.

13   1998) (claims for statutory attorneys’ fees to be included in amount in controversy, regardless of

14   whether such an award is discretionary or mandatory); Davenport v. Mut. Benefit Health & Accident

15   Ass’n, 325 F.2d 785, 787 (9th Cir. 1963) (punitive damages must be taken into account where

16   recoverable under state law); Conrad Assoc.’s v. Hartford Accident & Ind. Co., 994 F. Supp. 1196, 1198

17   (N.D. Cal. 1998) (“amount in controversy” includes claims for general and special damages).

18                  19.     Similar Verdicts Exceed $75,000. To establish the amount in controversy, a

19   defendant may rely on jury verdicts in cases involving similar facts. Simmons v. PCR Tech., 209 F.
20   Supp. 2d 1029, 1033 (N.D. Cal. 2002); Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005).

21   California jury verdicts in similar cases often exceed $75,000. See, e.g., Tapia v. San Gabriel Transit

22   Inc., Los Angeles Sup. Ct., Case No. BC482433 (December 18, 2015) ($1,289,849 verdict on plaintiff’s

23   claims for disability discrimination and violation of the CFRA); Ko v. The Square Group LLC dba The

24   Square Supermarket, Los Angeles Sup. Ct., Case No. BC487739 (June 16, 2014) ($190,712.36 verdict

25   on plaintiff’s claims for disability discrimination, retaliation, wrongful termination in violation of public

26   policy, and wage and hour claims and $500,000 in punitive damages); Behar v. Union Bank, Los

27   Angeles Sup. Ct., Case No. BC427993 (April 9, 2013) ($2,563,630 verdict on (two) plaintiffs’ claims

28   for age discrimination and harassment, national origin discrimination and harassment, breach of contract
                                                          5
                                        DEFENDANT’S NOTICE OF REMOVAL
     52701169v.1
             Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 6 of 45


 1   and defamation claims); Kamali v. Cal. Dept. of Transp., Los Angeles Sup. Ct., Case No. BC426247

 2   (December 20, 2012) (verdict for $663,983 on plaintiff’s claims for national origin and disability

 3   discrimination); Rosales v. Career Sys. Devel. Corp., E.D. Cal., Case No. 08CV01383 (WBS) (August

 4   20, 2010) (verdict for $238,000 on plaintiff’s claims under the FEHA for national origin discrimination,

 5   age discrimination, retaliation, and wrongful termination); Hernandez v. Regents of the Univ. of Cal.,

 6   Alameda County Sup. Ct., Case No. RG06272564 (June 29, 2010) (verdict for $266,347 on disability

 7   discrimination, national origin discrimination, and retaliation claims); see also Landau v. Cty. of

 8   Riverside, 2010 WL 1648442, C.D. Cal., Case No. 2:07-cv-06807 (February 12, 2010) (award of

 9   $1,033,500 to employee who brought action against employer based disability discrimination and failure
10   to accommodate); Dodd v. Haight Brown & Bonesteel LLP, 2010 WL 4845808, Los Angeles Sup. Ct.,

11   Case No. BC413813 (October 15, 2010) (award of $410,520 to employee wrongfully terminated based

12   on disability and medical condition); Ybarra v. Dacor Holding Inc., 2010 WL 2404221, Los Angeles

13   Sup. Ct., Case No. KC-054144 (February 26, 2010) (award of $615,236 to employee in disability

14   discrimination and wrongful termination action); Morales v. Los Angeles County Metro. Transp. Auth.,

15   2008 WL 4488427, Los Angeles Sup. Ct., Case No. BC339557 (August 19, 2008) (award of $2,247,137

16   to employee terminated due to disability); Ismen v. Beverly Hosp., 2008 WL 4056258, Los Angeles Sup.

17   Ct., Cas No. BC366198 (August 13, 2008) (award of $1,180,164 in disability discrimination and failure

18   to accommodate action where employee lost his position after suffering on the job injury); Vaughn v.

19   CNA Cas. of Cal., 2008 WL 4056256, C.D. Cal., Case No. 06CV00859 (JVS) (February 28, 2008)
20   (award of $850,000 to employee in disability discrimination action); Orue v. Sears, Roebuck & Co.,

21   2007 WL 2456108, Los Angeles Sup. Ct., Case No. BC347252 (August 1, 2007) (award of $173,056 to

22   employee who brought action based on disability and age discrimination against employer who

23   wrongfully terminated him); Martin v. Arrow Elect., 2006 WL 2044626, C.D. Cal., Case No.

24   SACV041134JVS (June 12, 2006) (award of $1,500,000 to employee who was wrongfully terminated

25   based upon the disabilities he developed during his employment); Shay v. TG Const., Inc., 2002 WL

26   31415020, Ventura County Sup. Ct., Case No. SC-028511 (January 1, 2002) (award of $462,500 to

27   employee wrongfully terminated on basis of disability).

28
                                                         6
                                       DEFENDANT’S NOTICE OF REMOVAL
     52701169v.1
             Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 7 of 45


 1                  20.     Attorneys’ Fees Exceed $75,000. Plaintiff also seeks attorneys’ fees in

 2   connection with his FEHA claims. Verdicts in comparable cases show that attorneys’ fees typically

 3   exceed $75,000.00. See Denenberg v. Cal. Dep’t of Transp., 2007 WL 2827715 (San Diego County

 4   Sup. Ct. Sept. 14, 2006) (attorney’s fees award of $490,000.00 in case alleging discrimination,

 5   harassment, and retaliation); McMillan v. City of Los Angeles, 2005 WL 3729094 (Los Angeles County

 6   Sup. Ct. March 21, 2005) (attorney’s fees award of $504,926.00 in case alleging discrimination and

 7   retaliation for filing lawsuit to redress discrimination); Gallegos v. Los Angeles City College, 2003 WL

 8   23336379 (Los Angeles County Sup. Ct. Oct. 16, 2003) (attorney’s fees award of $159,277.00 for claim

 9   of discrimination and retaliation). Therefore, the inclusion of a claim for attorneys’ fees also supports
10   the conclusion that the amount in controversy exceeds $75,000.00.

11                  21.     Loss of Earnings. Plaintiff also alleges that he is entitled to lost earning.

12   (Compl., at Prayer, ¶ 3.) Plaintiff alleges that his last day worked was December 7, 2016. (Id., ¶ 17.)

13   From that time to the date of this removal filing, approximately 54 workweeks have elapsed. At the

14   time of his termination plaintiff made $24.65 per hour. Assuming, conservatively, that Plaintiff would

15   have worked 35 hours per week, his claim for lost wages totals $46,588.50. Assuming a conservative

16   trial date of 12 months after service of the Complaint, or December 5, 2019, Plaintiff’s lost wages up to

17   the point of trial, alone, will amount to approximately $89,726.00. This amount does not account for the

18   other special damages Plaintiff seeks, such as losses in bonuses, deferred compensation, employment

19   benefits, earning capacity, opportunities for employment advancement and work experience, which will
20   further increase the claim for special damages.

21                  22.     General and Punitive Damages Exceed $75,000. In addition to lost wages,

22   Plaintiff seeks to recover general and punitive damages. Requests for punitive damages must be taken

23   into account in ascertaining the amount in controversy. Davenport, 325 F.2d at 787. The amount of

24   punitive damages awarded is based on the financial worth of the defendant, and is meant to punish the

25   defendant in such a way that it will have a tangible financial consequence. Without conceding that

26   punitive damages are appropriate or applicable here, for a defendant of Costco’s size, it is obvious that a

27   punitive damages award, if assessed, would exceed $75,000.00.

28
                                                          7
                                       DEFENDANT’S NOTICE OF REMOVAL
     52701169v.1
             Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 8 of 45


 1                   23.    For each of the foregoing reasons, while Defendant denies any liability as to

 2   Plaintiff’s claims, it is now “more likely than not” that the amount in controversy exceeds $75,000.00,

 3   exclusive of interest and costs, as required by 28 U.S.C. § 1332(a).

 4   VI.      VENUE

 5                   24.    Plaintiff filed this action in the Superior Court of California, County of San

 6   Joaquin.

 7                   25.    The County of San Joaquin lies within the jurisdiction of the United States

 8   District Court, Eastern District of California. Therefore, without waiving Costco’s right to challenge,

 9   among other things, personal jurisdiction and/or venue by way of a motion or otherwise, venue lies in
10   the Eastern District of California pursuant to 28 U.S.C. §§ 84(a), 1441(a), and 1446(a). This Court is the

11   United States District Court for the district within which the State Court Action is pending. Thus, venue

12   lies in this Court pursuant to 28 U.S.C. § 1441(a). Thus, venue lies in this Court pursuant to 28 U.S.C. §

13   1391.

14   VII.     NOTICE OF REMOVAL ON STATE COURT

15                   26.    Defendant will give notice of the filing of this Notice of Removal to Plaintiff and

16   to the Clerk of the Superior Court of the State of California, County of San Joaquin. This Notice of

17   Removal is being served on all parties.

18            WHEREFORE, Defendant prays that this civil action be removed from the Superior Court of the

19   State of California, County of San Joaquin, to the United States District Court for the Eastern District of
20   California.

21    DATED: January 4, 2018                                 Respectfully submitted,

22                                                           SEYFARTH SHAW LLP

23
                                                             By:   /s/ Lindsay S. Fitch
24                                                                   Mark P. Grajski
                                                                     Lindsay S. Fitch
25
                                                             Attorneys for Defendant
26                                                           COSTCO WHOLESALE CORPORATION
27

28
                                                         8
                                       DEFENDANT’S NOTICE OF REMOVAL
     52701169v.1
Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 9 of 45
Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 10 of 45




               EXHIBIT 1
  Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 11 of 45
                                             Service of Process
                                             Transmittal
                                                                     12/05/2018
                                                                     CT Log Number 534519666
TO:     John Sullivan, Corporate Counsel
        Costco Wholesale Corporation
        Legal Dept., 999 Lake Drive
        Issaquah, WA 98027-

RE:     Process Served in California

FOR:    Costco Wholesale Corporation (Domestic State: WA)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                 KYLE BRAGER, PLTF. vs. COSTCO WHOLESALE CORPORATION, ETC., ET AL., DFTS.
DOCUMENT(S) SERVED:              SUMMONS, ATTACHMENT(S), COMPLAINT
COURT/AGENCY:                    San Joaquin - Superior Court - Manteca, CA
                                 Case # STKCVUWT201815111
NATURE OF ACTION:                Employee Litigation - Wrongful Termination
ON WHOM PROCESS WAS SERVED:      C T Corporation System, Los Angeles, CA
DATE AND HOUR OF SERVICE:        By Process Server on 12/05/2018 at 14:08
JURISDICTION SERVED :            California
APPEARANCE OR ANSWER DUE:        Within 30 CALENDAR DAYS after this summons and legal papers and served on you
ATTORNEY(S) / SENDER(S):         James A. Clark
                                 TOWER LEGAL GROUP, P.C.
                                 11335 GOLD EXPRESS DRIVE, SUITE 105
                                 GOLD RIVER, CA 95670
                                 916-361-6009
ACTION ITEMS:                    CT has retained the current log, Retain Date: 12/05/2018, Expected Purge Date:
                                 12/10/2018

                                 Image SOP

                                 Email Notification, Nicola Merrett nmerrett@costco.com

                                 Email Notification, John Sullivan JSULLIVAN@COSTCO.COM

SIGNED:                          C T Corporation System
ADDRESS:                         818 West Seventh Street
                                 Los Angeles, CA 90017
TELEPHONE:                       213-337-4615




                                                                     Page 1 of 1 / DK
                                                                     Information displayed on this transmittal is for CT
                                                                     Corporation's record keeping purposes only and is provided to
                                                                     the recipient for quick reference. This information does not
                                                                     constitute a legal opinion as to the nature of action, the
                                                                     amount of damages, the answer date, or any information
                                                                     contained in the documents themselves. Recipient is
                                                                     responsible for interpreting said documents and for taking
                                                                     appropriate action. Signatures on certified mail receipts
                                                                     confirm receipt of package only, not contents.
                                                                                                                                                 itQ )20
        Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 12 of 45
                                                                                                      COPY                                                        I
                                    SUMMONS                               BY FAX
                                (CITACION JUDICIAL)
NOTICE TO DEFENDANT:                                                                                              2018    DEC    "4 AM If: S2
(AVISOAL DEMANDADO):

COSTCO WHOLESALE CORPORATION, a corporation; and DOES                                                         ROSA JIJNOUEIRO CLERX

                                                                                                                   .,
                                                                                                                        TRUDY L. HALEY
YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):
KYLE BRAGER


below.
    You have 30 CALENDAR DAYS ails, this ztmnns and legal papers and served on you to flies written response at this court and have a copy
served on the ptalnliff. A letter or phone call will net protect you. Your written response must be In proper legal torn, If you want the win to hear your
case. There may be a court form that you can use for year response. You can ftt these court terms and more Information at the California Courts
Ortlire Self-Hetp Center   (   w.cow1info.cagov/eIfttofp), your county law library. or the courthouse nearest you. It you cannot pay the filing fee. ask
 the court deck for a fee waiver form. It you do net file your response on time, you may lose the case by default end your wages, money. and property
'flay be taken without furthe, warning from the court
     There are other legal requirements. You may ward to call an attorney sight away. If you do not know an any, you may wont to call an attorney
referral service. It you cannot afford an attorney, you may be eligible Is, hoe legal soMcos train o nonprofit legal services program. You can locate
 these nonprofit groups at the California toga? Sorts Web sits (wwwJaw*elpcaWcrnlao.'g). the California Courts Online Selt4-tetp Center
csn.w.cwrlfnfo.ca.gev/beffhe/p). or by contading your local court or county bar assodadon. NOTE: The court has a statutory lien for waIved foes and
 taste on arty settlement or arbitration award of $10,000 or mere In a thO case. The wits lion must be paid before the court will dismiss the case.
jAWSOI La ban dornandado. Sine teapots den#o do 30 dIes, to cotta puado doddfren su wits sin oswdiarsu versiOn. Lee to InfainedA" a
co1nfin usd6,,.
    Thno 30014505 CALENDARIO dospudsde qua to onboguon este d!on y papeles togalos pars pro sontar tine rospuosta pot osafto en oats
corm y haw quo as onfroguo ufla coals & domandante. tine carla a tine tiamnda wtoldnico no to p'oiogon. Su rospuosta pot oso'lf a done quo astor
on fom,aro legal corrode Of dosoa qua procoson Si 0550 on Is ca-co. Es poslblo quo hays un fon'rgutaflo quo usfS puolia usar para all tospuoata.
Aiado en center eslos le,rnufados do is carte y mOe lnfom,addn on of Centre do Ayuda dates Carlos do California (.wsvtsucoda.agov), an Is
bibllotoca do /ayes do sit ccodsdo a an Is w'te qua to quails md.s cairn. Si no puodo pogar to cuota do prosontecidn. gIlds 61 SCOOtaria do Is ewe
Quo to dO un fom,uta'fa do oxend&, do page do wales. Si no presents at, tospuesle a flenwo, puede pettier 0/ Case pot It,ttanpiimisnfo y to Cole to
 podrá quits' w waldo. dlnwa y Series sin mOe Svertonda
   Hay etros rnoufsltos loge/os. Es mcoa'mndabio quo flame a tin abogado bnmedlatan,onta. SI no conoce a tin ebegaio, puedo Darner a tin sorvleie do
1ont16n a abogedos. Sing piado pager a un ebogado, as pealS quo wmpla con los req&slt Os pare abreast saMdos legatos gratriitos do tin
programa do soMdos loge/es sin lines do Isjaa. Puodo onwnbw se/os grupos sin fines do fogo on or slOb web do California Legal services,
(.wnv.lawhelpcalitorrie.org), on c/ConDo do Awde do las Gates do CalifornIa, frrnv.sucorte.cagov) o pontOndose an canine/a CoT to carlo o a/
a*glo do abogodos iecefas AYI$O: Per bay, is carte (lena da,ed,o a rename, baa woWs y An cos/as cronies Per Impostor un gravamen sabre
cu&qulwraasporactOn do $14000 o mae do valor redblda madlanto tin aajo,'do o ui's canoosldn do arbft'sJo on tin 0550 do dosed's dv!!. TWO quo
Pager of gravan,en data carte amos do quo to carte puSs desetharol case.                                                       -     -



The name and address of the court Is:                                                                                                            I
(El nornbroydlroeciOn do to carte es):                                                                                                               11
Superior Court of California, County of San Joaquin
 180 E Weber Ave. Stockton, CA 95202
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, Is:
(El nomb,'e, Is db'accidn ye! nUmote do teléfono del abogado del domandanto, 0 del domandanto quo no tieno ebagado, as):
 James Clark, Tower Legal Group, P.C., 11335 Gold Express Drive, Sacramento, CA 95670 (916)361-6009

DATE:                                                                        Clerk, by                                                               Deputy
lff echa)   DEC        -   4   2018 ROSA JUNQUEIRO                           ISnns/Mnl
                                                                                                      TRUDYL.L HALE_                              (Adjunh
  ,rpiooi of service at tn,s summons, use rroor or b5fV1CC or ummons rorin rub-ulu).)
  are pruoba do enfrvga do oafs citatiOn use 01 fonnulado Proof of Service of Summons, (P05-010)).
                                 NOTICE TO THE PERSON SERVED: You are served
  EM]
                                 I
                                 1.       C
                                          as an Individual defendant,
                                 2, = as the person sued under the fictitious name of (specify)
  *


                                     3,   IM on behalf of (specify): Costco Wholesale Corporation, a corporation
                                          under.         CCP 416.10 (corporation)                        C       CCP 416.60 (minor)
                                                         CCP 416.20 (defunct corporation)                C       CCP 416.70 (conservatee)
                                                                                                                 CCP 416,90 (authoriZed poison)
                                                   C     CCP 416.40 (association or partnership)

                                                   C
                                                  other (specify):
                                     4t,by personal delivery on (data):                          ç- L'                                               pre oil
                                                                      SUMMONS                                                Coda ci 0*1 P,or.du. ft llzfl 4135
                                                                                                                                            wWW!fl,* gOv
  suu.1oa tRay.flyl,
             Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 13 of 45
                                                                                                        10101M                                      CM-010
                                                                                                                         FOR COURT
                                                                                                                                   9CftYE0
                                                                                                                        SUPERSOP COURT
       Tower Legal Group, P.C.                                                                                                                  -       STOCK ION
       11335 Gold Express Drive, Suite 105
       Sacramento, CA 95670                                                                                                      2018 DEC 4 4f4
          Tnzptoci.o (916)361-6009                             FkXNO (916)361-6019                                                              I:                 2
      AflORJEYFOR(NOWS Kyle Brager
     SUPERIOR COURT OF CALIFORNIA. COUWVY OF           San Joaquin                                                     Ros* JIINOUEIRQ c€
           SWEET ADORE5S 180 E Weber St
                                                                                                                             g
        UMiNG Anonass:
       crrynozicooe'Stockton, CA 95202                                                                                                 OEPUT
          eWCHNMAE: Civil
      CASE NAME
      Brager v. Costco Wholesale Corporation, et al.
         CIVIL CASE COVER SHEET                                   Complex Case Designation
     12]  Unlimited      Limited  El                         El Counter             El Joinder
          (Amount        (Amount                                                                                STK-cv-_(A_(Mt2ols_                 i     II
            demanded                   demanded is     I     Filed with first appearance by defendant

LL
            exceeds $25,000)           $25000 or toss)           (Cal. Rules of Court, rule 3.402)            DEFT:                                            I
     1. Check one box below for the case type that est describes this se:
         Auto Ton                                  Conbact                                           Provisionally Complex CIvil Litigation
m      El     Auto (22)                            El Breath of conbua/warmnty (06)                  (Cal. Rules of Court, rules 3.400-4403)
        C Unflswed ncwiist (48)                          Rule 3.740 cofledions(09)                   El Aathruslttrade regulation (03)
        Other PIJPDMD (Personal InjuryiProposty,   El Other coAactla,s (09)                          El Construction defect (10)
        DamageMrengM Death) Tort                         Insusa         age (IS)                     El Mass led (40)
       El     AtheSS (04)
                                                           El
                                                         Otherwtad(37)                               El searthes litigation (28)
       El     Product(24)                          Real Property                                     El Envt,zmnErtVToxlc tart (30)
      .El       nSacdce (45)                               El       *nt                              El ebow
                                                                                                        Insurance coverage Claim ansingtim
       ElOther pwto (n)                                             S..io&a, (14)                             fisted provisionally complex case
                                                                                                          types (41)
        Non-PLPDmD tOUwi tat                                      Monglul vAclicn(33)
        I   &S,ess k'U'rd& &,                1.—C.— (07)   El     lnI         paty ()                Enfwcameni of Judgment
       ci       04 jUt                                     Unitawfull Deladiner                      El  Entrnenl ci judgment (20)
       D -                a.icn                            D                                         Miscellaneous CMI Complaint
       ED F(I5)                                            D                                         El F:100 (27)
      .UJ                                                  D             (38)                        El Other complaint (not sped/lad above) (42)
       D Ptalessional 9%                                   judicial RffVUW                           Mlscollaneous Civil Petition
       D ota ran nt                      5)                D pass lieddhere (05)                     El PasUerthlp and corpoiste governanco (21)
                                                           El Pe&Suw                                       Other petition (not sped/lad above) (43)
                     WtM4au (38)                           El t o' nwcato ()
     2. This case LJ is
                      -         LLJ is not complex under ru1e                                     Rules of Court. If the case is complex, mark the
        facim; requiring exceptional Judicial management
            El  Large number of separately represented parties                    El Large number of witnesses
                Extensive motion practice raising difficult or novel              c:i Coordination with related actions pending in one or more courts
                Issues that will be time-consuming to resolve                          In other counties, states, or countries, or In a federal court
            El  Substantial amount of documentary evidence                             Substantial pcstjudgment Judicial supervision

        Remedies sought (check all that appl)): a.121 monetary bill nonmonelary; declaratory or injunctive relief                        C. mpunitive
        Number of causes of action             8
                                          (specify):


     S. This case         =
                         is        [Z]
                                   is not a class action suit.
     6. If them are any known related cases, file and serve a notice of related case. (You  (arm CA4)I5.)
     Date: December 4, 2018
     James A. Clark


      • Plaintiff must rile this cover sheet with the first paper filed In the action or p4ceeding (except small claims cases or cases filed
         under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
         In sanctions.
      • File this cover sheet In addition to any cover sheet required by local court rule.
      • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
         other parties to the action or proceeding.
      • Unless this Is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onIy

                                                            CIVIL CASE COVER SHEET                              C•LRJSSC
      aa1caxsscutornl                                                                                                 cal.
      c..o,o lRt'.. Aty 1.2007)
                                                   -I-




               Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 14 of 45

         I
                                                                                                                                          CM-010
                                    INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. if you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through Son the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed In item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
                                                                                                                                               I
To Parties in Rule 3.740 Collections Cases. tA "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not Include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. in complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be Indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or. If the plaintiff has made no designation, a designation that
the case is complex.
•                                                   -      CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                          Provisionally Complex Civil Litigation (Cal.
     Auto (22)-Personal Injury/Property              Breath of Contraarianty (06)                  Rules of Court Rules 3.400-3.403)
          Damage/Wrongful Death                          Breath of Rental/Lease                          AntitxusUTrade Regulation (03)
     Uninsured Motorist (46) (If the                 '       Contract (not unlawful dote/net             Construction Defect (10)
          case Involves an uninsured                             or wrongful eviction)                   Claims Involving Mass Tort (40)
          motorist claim subject to                      Contractarranty, Breach-Seller                  Securities Litigation (28)
          arbitration, check this Item                       Plaintiff (not fraud or negligence)         Environmental/Toxic Tort (30)
          instead of Auto)                               Negligent Breach of Contract/                   Insurance Coverage Claims
Other PI/PD0 (Pomona] injuryl                                Warranty                                         (arising from provisionally complex
Property DamagelWrongfuiDeath)                      -.
                                                         Other Breach ofContiactiWarranty                     case type listed above) (41)
Tort                                               LCo11eons (e.g.. money owed, open                 Enforcement of Judgment
     Asbestos (04)                                       book accounts) (09)                             Enforcement of Judgment (20)
         'Asbestos Property Damage                  t: Collection case-Seller Plaintiff                       Abstract of Judgment (Out of
          Asbestos Personal Injury/                      Other Promissory Note/Collections                         County)
               Wrongful Death                      cc        Case                                             Confession of Judgment (non-
     Product Liability (not asbestos or              insurance Coverage (not provisionally                         domestic relations)
          toxlc'envlronmenlal) (24)                      complex) (18)                                        Sister State Judgment
     Medical Malpractice (45)                            Auto Subrogation                                     Administrative Agency Award
        Medical Malpractice-                       '     Other Coverage                                           (not unpaid taxes)
             Physicians & Surgeons                 'Other Contract (37)                                       PetitioniCertiflcation of Entry of
        Other Professional Health Care               '   Contractual Fraud                                       Judgment on Unpaid Taxes
             Malpractice                                 Other Contract Dispute                               Other Enforcement of Judgment
                                                 Real Property                                                      Case
   Other PIIPDiWD (23)
        Premises Liability (e.g., slip              Eminent Domain/Inverse                            Miscellaneous Civil Complaint
             and fall)                                   Condemnation (14)                               RICO (27)
        Intentional Bodily Injury/PD/WD             Wrongful Eviction (33)                               Other Complaint (not specified
                                                                                                              above) (42)
       •     (e.g., assault, vandalism)             Other Real Property (e.g., quiet title) (26)
        Intentional Infliction of                                                                             Declaratory Relief Only
                                                   ti Writ of Possession of Real Property                     Injunctive Relief Only (non-
             Emotional Distress                    fl Mortgage Foreclosure
        Negligent Infliction of                                                                                     homssment)
                                                           Quiet Title                                        Mechanics Lien
             Emotional Distress                           Other Real Property (not eminent
        Other PI/PDD                                                                                          Other Commercial Complaint
                                                          domain, landlord/tenant, or
Non-PIIPOMD (Other) Tort                                  foreclosure)
                                                                                                                    Case (non-tortlnon.complex)
                                                                                                              Other Civil Complaint
   Business Tort/Unfair Business                 Unlawful Detainer
                                                                                                                   (non-tortlnon-con,plex)
      Practice (07)                                  Commercial (31)
                                                                                                      Miscellaneous Civil Petition
   Civil Rights (e.g., dlscslrrtination,             Residential (32)
                                                                                      .

                                                                                                         Partnership and Corporate
       false arrest) (not civil                      Drugs (38) (if the case involves illegal                 Govemance (21)
        harassment) (08)                                 drugs, check this item; otherwise.
   Defamation (e.g., slander, libel)                f    report as Commercial or Residential)
                                                                                                         Other Petition (not specified
                                                                                                              above) (43)                        3
       '(13)                                     Judicial Review                                              Civil Harassment
   Fraud (16)                                      r Asset Forfeiture (05)                                    Workplace Violence
   Intellectual Property (19)                        Petition Re: Arbitration Award (ii)                      EldertDependent Adult
   Professional Negligence (25)                      Writ of Mandate (02)                                           Abuse
       Legal Malpractice                                  Writ-Administrative Mandamus                        Election Contest
       Other Professional Malpractice                     Wilt-Mandamus on Limited Court                      Petition for Name Change
           (not medical or legal)                             Case Matter                                     Petition for Relief From Late
    Other Non-Pl/PDD Tort (35)                       t Writ-Other Limited Court Case                                Claim
Employment
                                                              Review                                          Other Civil Petition
   Wrongful Termination (36)                         Other Judicial Review (39)
   Other Employment(15)                             '     Review of Health Officer Order
                                                          NoticeofAppeal-Labor                                                                  1
         -
                                                   •         Commissioner Appeals
CMOIO (Rev. July 1. M71                                                                                                                     ago2 012
                                                         CIVIL CASE COVER SHEET
         I


                                                   .1
    Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 15 of 45
                                                                 COPY
                                                                            FILED
                                                                  SUPERIOR COURT
                                                                                 -   STOCK
     1 TOWER LEGAL GROUP, P.C.                                     2015 DEC -4 AU
¶                                                                                 II: S2
       James A. Clark (SUN 278372)
     2 Renee P. Ortega (SUN 28344 1)                             ROSA JUNOUEIRQ
                                                                                  CLaN
       11335 Gold Express Dri''e, Suite 105
     3 Gold River, CA 95670                                       Fjy TRUDY L HALEY
       Tel: (916) 361-6009                                                    0507
     4 Fax: (916) 361-6019
       E-mail: james.clarktowerlegalgroup.com
     5        renee.parrastower1ega1group.com
     6 Attorneys for Plaintiff                         This CASE HAS SEEN ASSIGNED TO
       KYLE BRAGER                                     JUDGE
                                                              BARBARA A KRONLUND IN
     7                                                DEPARTMENT 1 OD FOR ALL
                                                                              PURPos
     8                                                INCLUDING TRIAL
                          SUPERIOR COURT FOR THE STATE OF CALIFORNIA
     9
                                           COUNTY OF SAN JOAQUIN
    10
                                        UNLIMITED CIVIL JURISDICTION
                                   'a

    12
          KYLE BRAGER,                                Case No.
    13
                      Plaintiff,                      COMPLAINT FOR DAMAGES;                   m
    14
               V.                                        Declaratory Relief;
    15                                                   Sexual Orientation Harassment (Hostile
       COSTCO WHOLESALE CORPORATION, a                   Work Environment) (Cal. Gov't Code §
    16 corporation; and DOES 1-25, inclusive,
                                                         129400));
    17                Defendants.                        Disability Discrimination (Cal. Gov't
                                                         Code § 12940(a));
    18                                                   Failure to Accommodate (Cal. Gov't Code
    19                                                   § 12940(m));
                                                         Failure to Engage in an Interactive
    20                                                   Process (Cal. Govt Code § 12940(n));
                                                         Failure to Prevent Discrimination,
    21                                                   Harassment & Retaliation (Cal. Gov't
                                                         Code § 12940(k));
    221                                                  Retaliation under FEHA (Cal. Gov't Code
    23                                                   § 12940(h)8c(l)); and
                                                         Wrongful Termination in Violation of
    24                                                   Public Policy

    25
                                                     DEMAND FOR JURY TRIAL
    26

    27

    28

                           COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
         Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 16 of 45




          Plaintiff Kyle Brager alleges:
     2                                                 PARTIES
     3                   Plaintiff Kyle Brager (referred to as "Brager" or "Plaintiff" or "Plaintiff Brager") is
     4 an adult natural person who is and was at all times mentioned a resident of the State of California,
     5    and employed by Defendant Costco Wholesale Corporation, in the County of San Joaquin.

     6                   Defendant Costco Wholesale Corporation ("Defendant(s)" or "Defendant Costco"),
                                                                                                 A.
     7    was at all times material to this Complaint, an employer of Plaintiff, doing business in the County of

     8 San Joaquin, and is an entity subject to suit before this Court.
     9                   DOES 1-25 are sued under fictitious names. Their true names and capacities are

    10 unknown to Plaintiff. Plaintiff alleges on information and belief that DOES 1-25 are entities of
    II    unknown form who were the employers of the Plaintiff. They are also individuals who committed

    12 the torts alleged against Plaintiff. The true names and capacities, whether individual, corporate,
    13 associate, agency, or otherwise, of DOES 1-25, inclusive, are unknown to Plaintiff, who therefore
    14 sues the DOE Defendants by fictitious names. Plaintiff will amend this complaint to show their true
    IS names and capacities when' they have been ascertained.

.   16          4.       For the purpàses of this Complaint, the terms "Defendant" and/or "Defendant Costco"

    17 I and/or "DOES 1-25" will be collectively referred to as "Defendants."

    18          5.       Plaintiff alleges on information and belief that there exists, and, at all times relevant

    19    to this Complaint, existed a unity of interests between the Defendants such that any individuality and

    20 separateness between these Defendants has ceased, and these Defendants are the alter ego of the other
    21    Defendants and extend conirol over each other. Adherence to the fiction of the separate existence of

    22    these Defendants as an entity distinct from other Defendants will permit an abuse of the corporate

    23 privilege and would sanction fraud and/or promote injustice.

    24          6.       Plaintiff alldkes on information and belief that the fictitiously named Defendants were

    25    the agents, servants, and employees of Defendants and, in doing the acts and things alleged in this

    26 Complaint, were at all times acting within the course and scope of said agency, servitude, and

    27    employment and with the permission, consent, and approval or subsequent ratification of the named

    28 Defendants.

                              COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                           -   2-


                                     I
     Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 17 of 45




                     Plaintiff alleges on information and belief that at all times mentioned in this

 2    Complaint, Defendants were the agents and employees of their co-defendants, and in doing the things

 3    alleged in this Complaint were acting within the scope of such agency and employment and acted in

 4   I such a manner as to ratio' the conduct of their co-Defendants.
 5                   Plaintiff alleges on information and belief that Defendants are employers subject to

 6    suit under the California Government Code as they are organizations with employees and individuals

 7    employed by an organization doing business in the State of California.

 8                   Plaintiff alleges on information and belief that Defendants are employers subject to

 9    suit under the California Civil Code as they are organizations with employees and individuals

10    employed by an organization doing business in the State of California

It                   Plaintiff alleges on information and belief that Defendants constituted an "integrated

12    enterprise" and "integrated employers" with interrelated operations, common management,

13    centralized control of laborrelations, and common ownership and/or financial control. Plaintiff also

14    alleges that the Defendantsvere, at all times relevant hereto, the alter egos and/or the agents of each

IS    other. Whenever reference is made to the Defendants, it is intended to include the named Defendants

16    as well as all of the DOE Defendants. Each of the fictitiously named DOE Defendants is responsible

17    in some manner for the occurrences alleged and proximately caused Plaintiff's damages.

Is                                      VENUE AM) JURISDICTION

19                   Venue is prdper because Plaintiff worked for Defendants in the County of San Jôaquin,

20    State of California, and beause all Defendants were doing business in the County of San Joaquin,

21    State of California, and thai%an Joaquin County is where Defendants' records relevant to the alleged

22    unlawful practices are maintained and administered. Venue is also proper because the wrongful

23    conduct that is alleged in thk Complaint took place in the County of San Joaquin, pursuant to

24    California Government Code 12965(b).

25                   Pursuant to California Government Code 12965(b): "The civil action shall be barought

26    in any county in which unlSwfiil practices are alleged to have been committed, in the county in which

27    records relevant to the alleged unlawful practices are maintained and administered, or in the county

28

                          COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                   1
                                                       -3-
         Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 18 of 45



                                     Er


          in which the person claiming to be aggrieved would have worked or would have had access to public

     2 accommodation, but for the alleged unlawful practices."

     3          13.      Subject matter j urisd icti on is met in this Court as the action incorporates an amount in

    4 controversy exceeding $25,000.00.

     5          14.      On or aboutDecember 5, 2017, and within the time provided by law, Plaintiff filed a

     6 Complaint of Discrimination, Harassment and Retaliation with the California Department of Fair
     7 Employment and Housing ('DFEH") and the DFEH issued an immediate Right to Sue on this date.
     8 DFEH Matter Number: 201712                -   00258605 was assigned to Plaintiff's Complaint of

     9 Discrimination. Plaintiff has properly exhausted his administrative remedies with the DFEH.

    10 ("EXHIBIT A")
    II          IS.      At all times mentioned, the California Government Code was in full force and effect

    12    and binding on Defendants Plaintiff is covered by the protections against discrimination, harassment,

    13 and retaliation under the California Government Code.

    14                          FACTS COMMON TO ALL CAUSES OF ACTION

    15           16.     Plaintiff Kyle Brager is an openly gay man residing in California.

    161          17.     Plaintiff Brager was employed by Defendants Costco from August 2005 through his

    17 involuntary termination on or about December 7, 2016.

    18           18.     During his employment, Ms. Brager was repeatedly subjected to sexual orientation

    19 harassment by co-workers and managers. Upon arrival at work, Mr. Brager was subject to, but not

    20    limited to, a greeting of "Hello Faggot", and "Here come the gays". During work hours, Mr. Brager

    21 was subjected to humiliation and degrading demeanors regarding his sexual orientation by co-

    22    workers and managers, often in view of customers. On a daily basis, Mr. Brager would be referred

    23 to as 'The Faggot" by co-workers and managers. Mr. Brager opposed this conduct, and repeatedly

-   24 reported his opposition to managers throughout his employment, including Eugene Laughery, Rick

    25    Malfatti, and Carmen Columga. Mr. Brager demanded this conduct to cease, but no action was taken

    26 by management.

    27           19.     In July of 2016, Plaintiff Brager encountered a mental disability of depression and

    28    anxiety, in part related to th ongoing sexual orientation harassment. Mr. Brager requested a medical

                              COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                     4-     -




                                                                                                            I
                                    V-
         Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 19 of 45
                                                                                                           4




          leave of absence due to hisdisability, which required absences to property treat his disability. Mr.

     2 Brager provided medical dOcumentation to support his disability, and provided his management all

     3    necessary paperwork. In September of 2016, Mr. Brager returned to work full time, with a reasonable

     4    accommodation of intermittent medical leave to treat his disability. Upon his return, Mr. Brager

     5    continued to be harassed due to his sexual orientation by co-workers, and Mr. Brager continued to

     6 report this conduct to management who would not cease the harassment.

     7           20.    On December 7, 2017, Plaintiff was terminated. Plaintiff was informed his

     8 I termination was due to falsification of medical records related to his disability. Plaintiff informed

                                ' as authentic, and offered his medical provider's contact information to
     9 Defendants all paperwork w

    F I verify. Defendant's ignored Plaintiffs assertions and upheld his termination.

                21.     Plaintiff nowtimely brings this civil action.

    12                                       FIRST CAUSE OF ACTION
                                     •       DECLARATORY RELIEF
    '3                                         (Against All Defendants)
    14          22.     Plaintiff refers to and incorporates by reference all facts alleged in the preceding

    IS I paragraphs as though fully stated here.

    16                  GovernmentCode section 12920 sets forth the public policy of the State of California:

    17                  "It is hereby - declared as the public policy of this state that it is necessary to protect

    IS                  and safeguäid the right and opportunity of all persons to seek, obtain, and hold

    19                  employment without discrimination or abridgment on account of race, religious creed,

    20                  color, national origin, ancestry, physical disability, mental disability, medical

    21                  condition, genetic information, marital status, sex, gender, gender identity, gender

    22                  expression, age, or sexual orientation.

    23                  "It is recognized that the practice of denying employment opportunity and

-   24                  discriminating in the terms of employment for these reasons foments domestic strife

    25                  and unrest, deprives the state of the fullest utilization of its capacities for develàpment

    26                  and advancethent, and substantially and adversely affects the interests of employees,

    27                  employers, and the public in general.

    28                  "Further, thepractice of discrimination because of race, color, religion, sex, gender,

                             COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                    5-     -
     Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 20 of 45




                         gender identity, gender expression, sexual orientation, marital status, national origin,

 2                       ancestry, familial status, source of income, disability, or genetic information in

 3                       housing accommodations is declared to be against public policy. It is the purpose of

 4                       this part to provide effective remedies that will eliminate these discriminatory

 5                       practices.

 6                       This part shall be deemed an exercise of the police power of the state for the protection

 7                       of the welfare, health, and peace of the people of this state."

 8           25.         Government code section 12920.5 states the intent of the California legislature:

 9                       "In order to-eliminate discrimination, it is necessary to provide effective remedies that

10                       will both prevent and deter unlawful employment practices and redress the adverse

                         effects of these practices on aggrieved persons. To that end, this part shall be deemed

12                       an exercise Of the Legislature's authority pursuant to Section I of Article XIV of the

13                       California Constitution."

14           26.         Moreover, Government Code section 12921, subdivision (a) states:

Is                       "The opportunity to seek, obtain, and hold employment without discrimination

16                       because of race, religious creed, color, national origin, ancestry, physical disability,

17                       mental disability, medical condition, genetic information, marital status, sex, gender,

Is                       gender identity, gender expression, age, or sexual orientation is hereby recognized as

19                       and declared to be a civil right."                                               I

20           27.         An actual controversy has arisen and now exists between Plaintiff and Defendants

21 I concerning their respective rights and duties. Plaintiff contends that he was discriminated and

22 retaliated against due to his sexual orientation and disability. Plaintiff is informed and beIievs, and

23 Ion that basis alleges, that D&endants dispute Plaintiff's contention.

24           28.         Pursuant to Code of Civil Procedure section 1060, Plaintiff desires a judicial

25 determination of his rights and duties, and a declaration that he experienced discrimination and

26   I retaliation   in the workplace of Defendants.

27           29.         Ajudicial declaration is necessary and appropriate at this time under the circumstances

28 in order that Plaintiff, for herself and on behalf of employees of the State of California and in

                                            FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                        - 6-                                              k


                                                                                                          I
         Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 21 of 45




          conformity with the public policy of the State, obtain a judicial declaration of the wrongdoing of

     2 Defendants and to condemnsuch discriminatory and/or retaliatory employment policies or practices.

     3    Harris v. City of Santa Monica (2013) 56 Cal.4th 203.
     4          30.      A judicial declaration is necessary and appropriate at this time such that Defendants

     5 and its supervisors may also be aware of their obligations under the law to refrain from engaging in
     6 discriminatory and/or retaliatory practices or violate the law and that Defendants have an obligation

     7 under the law to take all steps reasonably necessary to prevent discrimination and retaliation from

     8 occurring in the work place.

     9          31.      A judicial declaration is necessary and appropriate at this time such that Defendants

    10 and its supervisors may also be aware an adverse employment decision was substantially motivated

    II    by discrimination may warrant ajudicial declaration of employer wrongdoing and provide instruction

-   12 for the employer to change any policy of procedure to prevent reoccurring in the future. Declaratory

    13 relief, where appropriate, may serve to reaffirm the plaintiffs equal standing among his coworkers

    '4 and community, and to condemn discriminatory employment policies or practices. (See Code Civ.

    '5    Proc., § 1060 [a court maymake a binding declaration of contested rights and duties].)        (
, 16            32.      A judicial declaration is necessary and appropriate at this time such that a court may

    17    grant injunctive relief wheiê appropriate to stop discriminatory practices. (See Aguilar v. Avis Rent-

    18    A-Car System, Inc. (1999)21 Cal.4th 121, 131 [courts may grant injunctive relief under the FEHA

    19    to prevent discriminatory conduct from recurring]; cf. EEOC v. Ilona of Hungary (7th Cit. 1997) 108

    20 F.3d 1569, 1579 [finding unlawful discrimination on the basis of religion under Title VII and

    21 upholding injunctive relief-where the individuals who were found to have discriminated remain the

    22 defendant's primary decisiàh-makersl].)

    23          33.      A judicial declaration is necessary and appropriate at this time such that, pursuant to

    24 California Government Cde Section I2965(b)(3), including, without limitation, a requirement that

    25 Defendant conduct traininfor all employees, supervisors, and management on the requirements of

    26    the Fair Employment and Housing Act, the rights and remedies of those who allege a violation' of the

    27 Fair Employment and Hou's'ing Act and the employer's internal grievance procedures.

    28'         34.      Government Code section 12965(b) provides that an aggrieved party, such as the

                              COMPCAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL



                                     '4
       Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 22 of 45


                                    F

                                    4;                                                                  1
        Plaintiff herein, maybe awarded reasonable attorney's fees and costs. "In civil actions brought under

   2    this section, the court, in its discretion, may award to the prevailing party, including the department,

   3    reasonable attorney's fees and costs, including expert witness fees." Such fees and costs expended

   4 by an aggrieved party may be awarded for the purpose redressing, preventing, or deterring

   5    discrimination.

   6
                              •      SECOND CAUSE OF ACTION
   7                SEXUAL ORIENTATION HARASSMENT IN VIOLATION OF FEHA
                                • (CAL. GOV'T CODE § 129400) et seq.)
   8                                    (Against All Defendants)
   9                   Plaintiff refers to and incorporates by reference all facts alleged in the preceding

  10    paragraphs as though fully stated here.

  II                   At all times mentioned herein, California Government Code Sections 12900, et seq.,

  12    the Fair Employment and Housing Act ("FEHA") was in full force and effect.

  13                   The California Fair Employment and Housing Act ("FEHA") prohibits employers from

  14    discharging or otherwise harassing or discriminating against an employee on the basis of sexual

, 151 orientation in compensation, terms, conditions, or privileges of employment. Cal. Gov't Code §

  16    12940(a).

  17                   At all times mentioned in this Complaint, Plaintiff was an "eligible employee',' under

  18    the California Labor and Government Codes.

  19                   At all times 'mentioned in this Complaint, Defendants were a "covered employer"

  20    under FEHA, Cal. Govt Code § 12900, et seq., as Defendants employed 5 or more people to perform

  21    services for a salary or wage in the State of California.

  22                   Plaintiff is a member of a protected class under FEHA, as he is gay or homosexual

  23    man.

  24                   As described above, Plaintiff was subjected to hostile work environment! sexual

  25    orientation harassment on a.daily basis during his employment with Defendants, including but not

  26    limited to, daily greetings of"Hello Faggot", "Here comes the Faggot", and nicknaming of 'The

  27    Faggot".

  28

                             COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                    8-    -
                                                                                                        Ir
         Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 23 of 45




                      42.    Plaintiff considered the treatment described above as creating a hostile work

     2    environment for Plaintiff on daily basis while working.

     3                43.    Plaintiff repeated reported to conduct to mangers, and demanded the conduct tocease,

     4 however no corrective actions were even taken by Defendants.

     5                44.    Pursuant to California Government Code Sections 12900 et seq, Plaintiff had a legal

     6 right to be free from harassment, discrimination and retaliation based on his sexual orientation.

     7                45.    Plaintiff was competently performing his job in his position for Defendants.

     8                46.    As a direct and proximate result of Defendants' conduct, Plaintiff has suffered special

     9       damages, including, but not limited to, past and future loss of income, benefits, and other damages to

    10       be proven at time of trial.

    II                47.    As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff

    12 has suffered general damages, including, but not limited to, shock, embarrassment, physical distress

    13       and injury, humiliation, emotional distress, stress and other damages to be proven at the time of trial.

    14                48.    The unlawful conduct alleged above was engaged in by the officers, directors,

•   15 supervisors and/or managing agents of each of the Defendants who were acting at all times relevant

    16       to this Complaint within the scope and course of their employment. Defendants are liable for the

    17       conduct of said agents andemployees under the doctrine of strict liability.

    IS                49.    Defendants'committed these acts maliciously, fraudulently and oppressively in

    19       conscious disregard for the Plaintiff's rights. Defendants committed and/or ratified the acts alleged

    20       herein. These acts were committed with the knowledge of employees' lack of fitness in the workplace

    21 but were allowed to proceed, by officers, directors, and/or managing agents Of Defendants. Plaintiff

    22       is therefore entitled to recover punitive damages from Defendants in an amount according to poof at
                                                                                                             I
    23       trial.

    24                 50.   As a result of the conduct of Defendants, Plaintiff was forced to retain an attoiney in

    25   I
             order to protect his rightsAccordingly, Plaintiff seeks the reasonable attorneys' fees and costs

    26       incurred in this litigation inan amount according to proof at trial.

    27

    28

                                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                        -9-
         Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 24 of 45
                                                                                                             'I




                                         THIRD CAUSE OF ACTION
                            DISABILITY DISCRIMINATION IN VIOLATION OF FEHA
                                     (CAL. GOVT CODE § 12940(a) et seq.)
     2                                     (Against All Defendants)
     3                     Plaintiff refers to and incorporates by reference all facts alleged in the preceding

     4 paragraphs as though fully stated here.

     5                     The California Fair Employment and Housing Act (IFEHA) prohibits employers

     6    from discharging or otherwise discriminating against an employee on the basis of disability in

     7    compensation, terms, conditions, or privileges of employment. Cal. Govt Code § 12940(a).

     8                     Plaintiff suffered from a disabling medical condition related to his mental disability,

     9    described above during his employment with Defendants. Plaintiff was subjected to discrimination

    lO    and adverse employment action when he was terminated on or about December 7, 2017.

                           Plaintiff alleges on information and belief that his disability and/or Defendants' belief

    12    that Plaintiff had a condition that limited his in a major life activity, was a substantial and determining

    13    factor in Defendants' decision to terminate his employment, in violation of Government Code §

    14    12940, et seq.

    15           55.       Plaintiff is informed and believes, and thereon alleges that he was discriminated

-   16 I against in the terms and conditions of his employment and retaliated against, as outlined above, as a

    17    result of his disability, and as a result of exercising his right to request and/or take medical leave from

    IS I his employment.

    19                     Pursuant to California Government Code Sections 12900 et seq, Plaintiff had a legal

    20    right to be free from discrimination and retaliation based on his disability and need for medical leave.

    21                     Plaintiff is informed and believes, and thereon alleges that he was discriminated

    22 I against in the terms and conditions of his employment and retaliated against, as outlined above, on

    23    the basis of his disability, an    related medical conditions as set forth in violation of FEHA.

    24                     Plaintiff was competently performing his job in his position for Defendants, and could

    25 I perform the Essential Function with a reasonable accommodation of intermittent medical leave.

    26                     Plaintiff suffered an adverse employment action, as Defendants terminated Plaintiff's

    27    employment based on his disability and related medical conditions, and/or due to his requesting

    28    and/or taking time off work due to his related medical conditions.

                                COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                     -10-
          Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 25 of 45




                  60.      As set forth above, the circumstances surrounding Defendant's termination of

      2 Plaintiffs employment suggest that Defendants acted with discriminatory motive. Defendant's

      3   I discriminatory and retaliatory actions would dissuade other workers from exercising theif rights
      4 I under FEFIA.

      5           61.      Plaintiff is informed and believes and thereon alleges that Defendants willfully and/or

      6 with reckless indifference violated California Government Code Sections 12940 et al., and

      7    discriminated and retaliated against Plaintiff as outlined above, as a result of exercising his right to

      8 take disability leave from his employment. Such discrimination and retaliation has resulted in

      9    damage and injury to Plaintiff as alleged herein

     10           62.      As a direct and proximate result of Defendants' conduct, Plaintiff has suffered special

     II I damages, including, but notlimited to, past and future loss of income, benefits, and other damages to

     12   I be proven at time of trial.
.,   13           63.      As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff

     14   I has suffered general damages, including, but not limited to, shock, embarrassment, physical distress
     15 land injury, humiliation, emätional distress, stress and other damages to be proven at the time of trial.

 ,16              64.      The unlawful conduct alleged above was engaged in by the officers, directors,

     17   I supervisors and/or managing agents of each of the Defendants who were acting at all times relevant
     18   Ito this Complaint within the scope and course of their employment. Defendants are liable for the
     19    conduct of said agents and employees under the doctrine of strict liability.

     20           65.      Defendants 1committed these acts maliciously, fraudulently and oppressively in

     2!    conscious disregard for the' Plaintiffs rights. Defendants committed and/or ratified the acts alleged

     22    herein. These acts were coriimitted with the knowledge of employees' lack of fitness in the workplace

     23    but were allowed to proceed; by officers, directors, and/or managing agents of Defendants. Plaintiff

     24    is therefore entitled to reco'er punitive damages from Defendants in an amount according to proof at

     25 trial.

     26           66.      As a result 8f the conduct of Defendants, Plaintiff was forced to retain an attorney in

     27 order to protect his rights. Accordingly, Plaintiff seeks the reasonable attorneys' fees and costs

     28    incurred in this litigation in an amount according to proof at trial.

                                          ;AINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                              -   I]-
         Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 26 of 45




     1                                                                                                     /

                                      FOURTH CAUSE OF ACTION
     2                     FAILURE TO ACCOMMODATE IN VIOLATION OF FEHA
                                   (CAL. GOV'T CODE § 12940(m) et seq.)
     3                                    (Against All Defendants)
     4           67.      Plaintiff refers to and incorporates by reference all facts alleged in the preceding

     5    paragraphs as though fully stated here.

     6           68.      Defendants had an affirmative duty to make reasonable accommodations for

     7    Plaintiff's disability. This duty arises even if an accommodation is not requested. Upon notice of

     8 Plaintiffs disability, Defendants refused to accommodate Plaintiff's disability and later terminated

     9 Plaintiff's employment.

    10           69.     As a direct and proximate result of Defendants' conduct, Plaintiff has suffered special

-
    II damages, including, but not limited to, past and future loss of income, benefits, and other damages to

    12    be proven at time of trial.
                                        .1
,
    13           70.     As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff

    14 has suffered general damages, including, but not limited to, shock, embarrassment, physical distress

    15    and injury, humiliation, emotional distress, stress and other damages to be proven at the time of trial.

    16           71.     The unlawful conduct alleged above was engaged in by the officers, directors,

    17    supervisors and/or managing agents of each of the Defendants who were acting at all times relevant

    18 to this Complaint within the scope and course of their employment. Defendants are liable for the

    19    conduct of said agents and employees under the doctrine of strict liability.

    20           72.     Defendants committed these acts maliciously, fraudulently and oppressively in

    21 conscious disregard for the Plaintiff's rights. Defendants committed and/or ratified the acts dlleged

    22    herein. These acts were committed with the knowledge of employees' lack of fitness in the workplace

    23    but were allowed to proceed; by officers, directors, and/or managing agents of Defendants. Plaintiff

    24    is therefore entitled to reco'èr punitive damages from Defendants in an amount according to proof at

    25 trial.

    26          73.      As a result of the conduct of Defendants, Plaintiff was forced to retain an attoimey in

    27 order to protect his rights'.1 Accordingly, Plaintiff seeks the reasonable attorneys' fees and costs

    28    incurred in this litigation inán amount according to proof at trial.

                              COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                     12-
         Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 27 of 45




                                 FIFTH CAUSE OF ACTION
            FAILURE TO ENGAGE IN AN INTERACTIVE PROCESS IN VIOLATION OF FEHA
     2                      (CAL. GOVT CODE § 12940(n) et seq.))
                                                 (Against All Defendants)
     3

     4           74.     Plaintiff refers to and incorporates by reference all facts alleged in the prdceding

     5 paragraphs as though fully stated here.

     6           75.      Plaintiff's disability limited Plaintiff in major life activities, including, but not limited

     7 Ito, working. Defendants knew about Plaintiff's disability. Despite his disability, Plaintiff was

     8    qualified and able to perform the essential functions of his job with a reasonable accommodation.

     9           76.      Defendants, by and through its supervisors and/or agents, discriminated and retaliated

    10    against Plaintiff because 6f his disability. Plaintiff was subjected to discrimination and adverse

          employment action by Defendants because his disability.

    12           77.      Plaintiff is informed and believes, and thereon alleges, that his disability, along with

* 13      the possibility that he might require accommodations and/or leave for treatment in the future, was a

    14    substantial motivating facto? in Defendants' decision to treat his differently from similarly situated

*   15    non-disabled employees. Plaintiff further alleges, on information and belief, that he was subjected to
    16    different terms and conditions of employment than his non-disabled co-workers.

    17           78.     Defendants" failure to engage in the interactive process was a substantial factor in

    18    causing Plaintiff harm.       '

    19          79.       As a direct afid proximate result of Defendants' conduct, Plaintiff has suffered pecial

    20    damages, including, but not limited to, past and future loss of income, benefits, and other damages to

    21    be proven at time of trial.   '




    22          80.      As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff

    23    has suffered general damages, including, but not limited to, shock, embarrassment, physical distress

    24   and injury, humiliation, emotional distress, stress and other damages to be proven at the time of trial.

    25          SI.      The unlawful conduct alleged above was engaged in by the officers, directors,
    26    supervisors and/or managing agents of each of the Defendants who were acting at all times relevant

    27    to this Complaint within the' scope and course of their employment. Defendants are liable for the

    28    conduct of said agents and employees under the doctrine of strict liability.

                               COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL                    -   --

                                                    - 13-
                                    p
     Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 28 of 45


                                  2


              82.    Defendants committed these acts maliciously, fraudulently and oppressively in

 2 conscious disregard for the Plaintiff's rights. Defendants committed and/or ratified the acts alleged

 3    herein. These acts were committed with the knowledge of employees' lack of fitness in the workplace

 4 but were allowed to proceed, by officers, directors, and/or managing agents of Defendants. Plaintiff

 5    is therefore entitled to recover punitive damages from Defendants in an amount according to proof at

 6 I trial.
 7            83.    As a result of the conduct of Defendants, Plaintiff was forced to retain an attorney in

 8 order to protect his rights. Accordingly, Plaintiff seeks the reasonable attorneys' fees and costs

 9 incurred in this litigation in an amount according to proof at trial.

10                                  SIXTH CAUSE OF ACTION
                           FAILURE TO PREVENT IN VIOLATION OF FEHA
                                (CAL. GOV'T CODE § 12940(k) et seq.)
                                       (Against All Defendants)
12

13            84.    Plaintiff refers to and incorporates by reference all facts alleged in the preceding

14 paragraphs as though fully stated here.

15            85.    Defendants failed to take all reasonable steps to prevent discrimination, harassment

16 and retaliation against Plaintiff from occurring, and failed to take immediate corrective action to

17 remedy the discrimination; harassment, and retaliation, in violation of FEHA, Cal. Gov't Code §

Is 12940(k).

19            86.    Specifically; Defendants failed to take any disciplinary measures to prevent and/or

20 remedy the harassment, discrimination and retaliation against Plaintiff, such as issuing a formal

21 warning, providing counseling, or imposing probation, suspension, or termination, or conducting a

22 prompt and thorough investigation into Plaintiffs complaints of discrimination, harassment and

23    retaliation that are the subject of this lawsuitr—     -                                      -




24            87.    As a direct and proximate result of Defendants' conduct and failures to act, Plaintiff

25    has suffered special damages, including, but not limited to, past and future loss of income, benefits,

26    and other damages to be prb'en at time of trial.

27

28

                          COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                 14-     -
             Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 29 of 45
                                          If



                                          11




                              As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff

        2     has suffered general damages, including, but not limited to, shock, embarrassment, physical distress

        3     and injury, humiliation, emotional distress, stress and other damages to be proven at the time of trial.

        4                    The unlawful conduct alleged above was engaged in by the officers, directors,
        5!
              supervisors and/or managing agents of each of the Defendants who were acting at all times relevant

        6     to this Complaint within the scope and course of their employment. Defendants are liable for the

        7     conduct of said agents and employees under the doctrine of strict liability.

        8                    Defendants committed these acts maliciously, fraudulently and oppressively in

        9     conscious disregard for the Plaintiff's rights. Defendants committed and/or ratified the acts alleged

       10     herein. These acts were committed with the knowledge of employees' lack of fitness in the workplace

       11     but were allowed to proceed, by officers, directors, and/or managing agents of Defendants. Plaintiff

       12     is therefore entitled to recover punitive damages from Defendants in an amount according to proof at

       13     trial.

       14                    As a result âf the conduct of Defendants, Plaintiff was forced to retain an attorney in

      1 15   I order to protect his rights.. Accordingly, Plaintiff seeks the reasonable attorneys' fees and costs
       16     incurred in this litigation in an amount according to proof at trial.

       17                                 S.
                                             SEVENTH CAUSE OF ACTION
       18                                RETALIATION IN VIOLATION OF FEHA
                                          (CAL. GOVT CODE § 12940(h) et seq.)
       19                                       (Against All Defendants)
      20                     Plaintiff refers to and incorporates by reference all facts alleged in the preceding

      21     F paragraphs as though filly stated here.
      22                     California law further protects employees from retaliation for exercising the right to

---
-     23 1F oppose a practice prohibited by FEHA, Cal. Gov't Code, § 12900, et seq.
      231

      24               94.   Plaintiff's need to take medical leave and repeated opposition to sexual orientation

      25     F harassment were motivating reasons for his termination.
      26               95.   Plaintiff's continuous opposition to the differential treatment, and harassment and

      27     discrimination of gay or homosexual individuals, and practices forbidden by FEHA were motivating

      28 reasons for his termination:'

                                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                          15-   -
          Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 30 of 45




                   96.      Defendants' retaliatory conduct was a substantial factor in causing Plaintiff's harm.

      2            97.      Defendants committed unlawful retaliation in violation of Section 12940, subdivision

      3 1(h), by terminating Plaintiff for requesting and requiring an accommodation, as well as opposition to

      4 sexual orientation harassment, practices prohibited by FEHA.

      5            98.      As a direct and proximate result of Defendants' conduct, Plaintiff has suffered special

      6 damages, including, but not limited to, past and future loss of income, benefits, and other damages to
      7    be proven at time of trial.

      8            99.      As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff

      9 I has suffered general damages, including, but not limited to, shock, embarrassment, physical distress

     10    and injury, humiliation, emotional distress, stress and other damages to be proven at the time of trial.

                   100.     The unlawful conduct alleged above was engaged in by the officers, directors,

     12    supervisors and/or managing agents of each of the Defendants who were acting at all times relevant

     13    to this Complaint within the scope and course of their employment. Defendants are liable for the

.4
     14 I conduct of said agents and employees under the doctrine of strict liability.

     IS                     Defendants committed these acts maliciously, fraudulently and oppressively in

     16   conscious disregard for the Plaintiff's rights. Defendants committed and/or ratified the acts alleged

     17   herein. These acts were committed with the knowledge of employees' lack of fitness in the workplace

     18   but were allowed to proceed, by officers, directors, and/or managing agents of Defendants. Plaintiff

     19   is therefore entitled to recover punitive damages from Defendants in an amount according to proof at

     20   trial.

     21                     As a result of the conduct of Defendants, Plaintiff was forced to retain an atto'rney in

     22   order to protect his rights. Accordingly, Plaintiff seeks the reasonable attorneys' fees and costs

     23   incurred in this litigation in in amount according to proof at trial.

     24
                                      EIGHTH CAUSE OF ACTION
     25                   WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY
                                         (Against All Defendants)
     26
                            Plaintiff refers to and incorporates by reference all facts alleged in the preceding
     27
          paragraphs as though fully stated here.
     28

                                              FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                         -16-


                                         I                                                                  I
           Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 31 of 45




                    104. At all times relevant to this Complaint, FEHA was in full force and effect and binding

      2 upon Defendants. FEHA prohibits employers from discharging or otherwise discriminating against

      3     an employee on the basis of disability or gender in compensation, terms, conditions, or privileges of

      4 employment. Cal. Govt Code § 12940(a)

      5             105.    It is "the public policy of this state that it is necessary to protect and safeguard the

      6     right and opportunity of all persons to seek, obtain, and hold employment without discrimination or

      7     abridgment on account of .. physical disability, mentally disability, [or] medical condition, gender
                                          .




      8     identiy, gender expression, ex..." Cat. Gov't Code § 12920.

      9             106. Defendants violated California public policy by terminating Plaintiff's employment

     10 because of his disability and opposition sexual orientation harassment. The termination was in

    • Il    violation of fundamental, substantial public policies of this state, including, but not limited to the

     12     FEHA, CFRA, and the federal ADA and its amendments, Title VII, and FMLA.
     13             107. As a proximate result of Defendants' wrongful conduct, Plaintiff has suffered actual,

     14     consequential, and incidental damages, including without limitation, loss of regular employment and

• IS loss of career advancement 'opportunities in an amount subject to proof at trial.

     16             108. As a direct: .foreseeable, and proximate result of Defendants' wrongful conduct,

     17 Plaintiff has suffered, and continues to suffer, substantial earnings and job benefits, in addition to

     18     humiliation, embarrassment; and mental and emotional distress in an amount exceeding jurisdictional

     19     limits, the precise amount of which is subject to proof at trial.

     20             109. Defendants' acts were committed maliciously, fraudulently, and oppressively, With the

     21     wrongful intention of harming Plaintiff. Therefore, Plaintiff is entitled to punitive damages in amount

     22     subject to proof at trial.

     23             ItO.    Defendants'wrongful conduct has also necessitated the retention of legal counsel to

-    24 pursue Plaintiff's claims, the costs of which should be borne by Defendants.

     25 //

     26 //

     27     II

     28

                                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                       -17-
     Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 32 of 45




                                           PRAYER FOR RELIEF
 2            WHEREFORE, Plaintiff prays forjudgment as follows:

 3       I.      For declaratory 'relief, i.e. a declaration of the Court that Defendants violated the Fair

 4               Employment and Housing Act with respect to Plaintiff's employment and his termination

 5               and provide instruction to Defendants to ensure future compliance;

 6               For injunctive relief pursuant to California Government Code Section 12965(b)(3),

 7               including, without limitation, a requirement that Defendant conduct training for all

 8               employees, supervisors, and management on the requirements of the Fair Employment

 9               and Housing Act, the rights and remedies of those who allege a violation of the Fair

lO               Employment and Housing Act and the employer's internal grievance procedures;

II               For all actual, consequential, and incidental financial losses, including but not limited to,

12               toss of earnings and employment benefits, together with prejudgment interest, according

13               to proof;

14               For punitive damages;

15               For compensatory, general, and special damages, including front pay, in an amount

16               according to proof

17               For statutory attorneys' fees;

18               For prejudgmenfand post-judgment interest according to any applicable provision of law,

19               according to proof;

20               For costs of suit;

21               For expert witness fees pursuant to FEHA; and

22               For such other and further relief as the Court may deem just and proper

23

24     DATED: December 4, 20! 8                            TOWER LEGAL GROUP, P.C.

25                                                                      IJC6
26
                                                    By:
27                                                     JAMES A. CLARK
                                                       RENEE N. PARRAS
28                                                     Attorneys for Plaintiff, Kyle Brager

                                       FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                  -18-
     Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 33 of 45




                                     DEMAND FOR JURY TRIAL
 2
           Plaintiff Brager hereby demands trial by jury.
 3

 4
      DATED: December 4, 2018                     TOWER LEGAL GROUP, P.C.
 5




                                                  By:________
                                                   JAMES A. CLARK
                                                   RENEE N. PARRAS
10
                                                   Attorneys for Plaintiff, Kyle Brager
II

12

13

14

IS

16

17

18

19

20

21

22

23                                    -   -   -




24
                               I



25

26

27

28

                       COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                             19-
         Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 34 of 45




     2

     H
     4

     5

     6

     7

     8

     9

    10

    II

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22



                                 EXHIBIT A
-




    24

    25

    26

    27

    28

                        COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                             -20-
     Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 35 of 45

          STATE OF CALIFORNIA Business Consumer SeMen end Hmalna Acency       GOWRNOR EDMIJNfl fl ePOW JR
                                                                                      DIRECTOR KEVIN KJSH
          DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                     -




(IT)'             se Drive, Suite 1001 Elk Grove I CA 195758
          2218 Keun
          (800) 884-1684 I TOO (800) 700-2320
          htlp:/Nnew.dfeh.ca.gov I email: ontactcenter@dfeh.ca.gov
                                                                          /




  December 5, 2017

  Kyle Brager
  1052 Melo Way
  Manteca, California 95337

  RE:   Notice of Case Closure and Right to Sue
        DFEH Matter Number: 201712-00258605
        Right to Sue: Brager I Costco Wholesale Corporation et al.


  Dear Kyle Brager,

  This letter informs you that th above-referenced complaint was filed with the
  Department of Fair Employment and Rousing (DFEH) has been closed effective
  December 5, 2017 because an immediate Right to Sue notice was requested. DFEH
  will take no further action on the complaint.

  This letter is also your Right to Sue notice. According to Government Code section
  12965, subdivision (b), a civil action may be brought under the provisions of the Fair
  Employment and Housing Act against the person, employer, labor organization or
  employment agency named in the above-referenced complaint. The civil action must be
  filed within one year from the date of this letter.

  To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
  Opportunity Commission (EEQC) to file a complaint within 30 days of receipt of this
  DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
  whichever is earlier.

  Sincerely,


  Department of Fair Employmépt and Housing




                                            '1
             Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 36 of 45

                                    SUPERIOR COURT OF CALIFORNIA
                                                County of San Joaquin
                                                180 E Weber Avenue
                                                Stockton, CA 95202

                             NOTICE OF CASE ASSIGNMENT AND NOTICE OF HEARING

                                        Case Number: STK-CV-UWT-2018-0015111

A Case Management Conference has been scheduled for your case as indicated below. A copy of this information must be
provided with the complaint or petition, and with any cross-complaint that names a new party to the underlying action.
Disregard hearing date if that date has expired.

 Hearing: Case Management               Date: 06103/2019                      Time: 8:45 AM
 Conference
  JUDGE                                 COURT LOCATION                DEPARTMENT                 PHONE Numbers:
  Barbara Kronlund                      Stockton                      IOD                        tockton: 209-992-5693
                                                                                                Lodi:      209-992-5522


[ x ] ADR & Scheduling Information is available on court website @ SjCoUrtS.Org/Self-help

  1. You must

             a. Serve all named defendant's and file proofs of service on those defendants with the court
                 Within 60 days of the filing of the complaint. (CRC 3.110)

             b File and serve a completed Case Management Conference Statement (use of JC form CM-
                - 110 is mandatory) at least 15 days before the Case Management Conference.


                 Meet and Confer, in person or by telephone, to consider each of the issues identified in CRC
                 3.727 no later than 30 calendar days before the date set for the Case Management
                 Conference. (CRC 3.724)

                 Collection cases are managed pursuant to CRC 3.740.

  2. You may appear in person or by telephone at the Case Management Conference. To make arrangements
     for telephonic appearance you must call Court Call, at (310) 572-4670 or (888) 882-6878 at least five (5)
     court days prior to the hearing.


      Visit our website   © www.sicourts.org for more information regarding civil cases, local rules and forms.



      Date: 12/04/2018                                                         Trudy Haley          ,Deputy Clerk




                          NOTICE OF CASE ASSIGNMENT AND NOTICE OF HEARING
Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 37 of 45




               EXHIBIT 2
         Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 38 of 45


                                                                                              5uprirr)n rf;Lt*.5
                                                                                                                       TCCX iC
 1     SEYFART}{ SHAW LLP
       Mark P. Grajski (SBN 178050)                                                             zfltg JAtr _4
 2     mgraj ski @seyfarth. com                                                                                         9r    li
       Lindsay S. Fitch (SBN 238227)                                                          Ri]SA   J,JFJ'LJUfi,?C
 J     lfitch@seyfarth.com
                                                                                                                       CL   iit;..
       400 Capitol Mall, Suit'e 2350
 4     S acrameito, Cali fornia 9 5 8 | 4-4428
       Telephone: (916)448-0159
 )     Facsimile: (916)558-4839
 6     Attorneys for D efendant
       COSTCO WHOLESALE CORPORATION


 8                             SUPERIOR COURT OF THE STATE OF CALIFORNIA

 9                                           couNTY oF sAN JOAQUIN
10     KYLE BRAGER,                                              Case No. STK-CV-UWT'201 8-1 51 I     1



1l                         Plaintiff.                            Assigned to Hon. Barbara A, Kronlund

T2                                                               DEFENDANT COSTCO WHOLESALE
                                                                 CORPORATION'S ANSWER TO
13     COSTCO WHOLESALE CORPORATION,                 A           COMPLAINT
       corporation; and DOES 1-25, inclusive,
14
                           Defendants.                           Judge: Hon. Barbara A. Kronlund
15                                                               Dept.:   10D

16                                                               Complaint Filed: December 4,2018

17

18             Defendant COSTCO WHOLESALE CORPORATION ("Defendant") answers the unverified

1q   Complaint of Plaintiff KYLE BRAGER ("Plaintiff') as follows:

20                                               GENERAL DENIAL

2T             Pursuant to the provisions of Califomia Code of   Civil Procedure Section 431.30(d), Defendant

22   denies, generally and specifically, each and every allegation, statement, matter and each purported cause

z5   of action contained in Plaintiffs Complaint. Without limiting the generality of the foregoing, Defendant

24   also denies, generally and specifically, that Plaintiff has been damaged in the manner or sums alleged,

25   in any way at all, by reason of any acts or omissions of Defendant, or either of them.

26

)7

28



                    DEFENDANT COSTCO WHOLESALE CORPORAI]ON'S ANSWER TO COMPLAINT
     5270lt6lv.l
Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 39 of 45
Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 40 of 45
Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 41 of 45
Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 42 of 45
Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 43 of 45
Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 44 of 45
Case 2:19-cv-00044-MCE-KJN Document 1 Filed 01/04/19 Page 45 of 45
